                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


UNITED STATES OF AMERICA,




Tuan Due Nguyen                                    Criminal. No. l:18-cr-0329
       Defendant.


                                          PRAECIPE


       The Clerk will please issue 15 blank subpoenas for the above-styled matter which is

currently scheduled for trial before the U.S. District Judge Liam O'Grady on 02-19-19 at 10:00

a.m.




Respectfully submitted,
Tuan Due Nguyen
By Counsel



Counsel for the Defen




   lence Mertz, Esq.
Assistant Federal Public Defender
Office ofthe Federal Public Defender
1650 King Street, Suite 500
Alexandria, Virginia 22314
(703)600-0800
(703)600-0880-fax
 AO 89 (Rev.08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                       United States District Court
                                                                         for the

                                                            Eastern District of Virginia
                   United States of America


                                                                                   Case No.       1:18-cr-0329
                      Tuan Due Nguyen
                             Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

 To:




        YOU AM COMMANDED to appear in the United States district court at the time, date, and place shown
 below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
 allows you to leave.
Place ofAppearance: Albert V. Bryan U.S. Courthouse                              |Courtroom No.: Judge O'Grady CR 1000
                                401 Courthouse Square.
                                Alexandria, VA 22314                               Date and Time:      02-19-19, at 10:00 a.m.
          You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable)'.




         (SEAL)


Date:     Jan 9,2019
                                                                                   CLERK OF COURT



                                                                                              Signature ofClerk or Deputy Clerk



The name,address, e-mail, and telephone number ofthe attorney representing (name ofparty) Tuan D. Nguyen

Cadence Mertz, Esq.
Assistant Federal Public Defender
Office ofthe Federal Public Defender
1650 King Street, Suite 500
Alexandria, Virginia 22314
(703)600-0800
